DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/14/2022 has been entered. Claims 7-10 and 18-30 are pending in the application (claims 11-17 withdrawn). 

Claim Objections
Claims 24-25 are objected to because of the following informalities:  
The recitations in claims 24-25 of “the core bar is positioned in a molding” should be changed to --the core bar is positioned in a mold--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 18-25, and 30 are rejected under 35 U.S.C. 103 as obvious over Chapin (20150251064) in view of Davis (20170165542).

	Regarding claim 7, Chapin (Figures 1-46) teaches a method of making a flexible tubular grip for a handle, the method comprising: (a) disposing an annular interface member (Fig. 39, Part No. 2032) on a core bar (Fig. 38, Part No. 2020) (Para. 0135-0137); (b) inserting the core bar (2020) with the annular interface member (2032) thereon in a mold ((Para. 0135-0137)); (c) injecting elastomeric material (Para. 0136) having a first set of properties on a first side of the interface member and elastomeric material into the mold on a second side of the annular interface member opposite the first side forming the grip (See Fig. 38) (Para. 0136-0137); (d) curing the grip in the mold (Para. 0136); and, (e) removing the grip from the mold and removing the core bar from the grip (Para. 0136-0137).  
 	It is noted that applicant’s specification (Para. 0027) discloses: “referring to FIGURE 2, one embodiment of the flexible grip of the present disclosure is indicated generally at 10 and has a first, or lower, tubular section 12 with one set of properties abutting an annular interface member 14 on one axial face thereof with a second, or upper, tubular section 16 of elastomeric having different properties from the lower section 12 abutting the opposite axial face of member 14. The different properties may include durometer hardness, density, composition, and color. An end cap 18 is fused to the distal or upper end of the second section 1.”
 	It is noted that the prior art of Chapin (Para. 0131) discloses: “FIGS. 35A and 35B illustrate a first embodiment of a grip portion that is comprised of two materials of different densities, each of which comprises a different part of the grip portion. In other embodiments of the invention, the materials of different densities may occupy differently sized radial portions of the grip assembly.” It is noted that Chapin teaches forming a grip formed of two materials having different densities, but does not explicitly teach adding a second elastomeric material in a mold to form a gold grip.
 	Chapin does not teach elastomeric material having a second set of properties into the mold on a second side of the annular interface member opposite the first side and forming the grip.
 	Davis (Figures 1-36) teaches elastomeric material (300) having a first set of properties (Para. 0051-0053) on one side of the interface member (500) and elastomeric material (400) having a second set of properties into the mold on a second side of the annular interface member (500) (Para. 0051-0053) opposite the first side and forming the grip (See Fig. 13-15).
 	It is noted that Davis (Para. 0051) discloses: “the golf grip (10) is composed of at least two compression molded sections of differing color, namely a first section (300) and a second section (400) joined along a cross-color interface (500).”
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Chapin with elastomeric material having a second set of properties into the mold on a second side of the annular interface member opposite the first side and forming the grip as taught by Davis as a means of forming a sports grip in a mold using first and second elastomers forming first and second sections that have different properties (Davis: Para. 0051-0053).


	Regarding claim 8, the modified Chapin (Figures 1-46) teaches injecting includes one of (i) simultaneously injecting into the mold (Para. 0136-0137), and (ii) serially injecting into the mold.  


	Regarding claim 18, the modified Chapin (Figures 1-46) teaches injection of the first and second elastomeric materials having properties (Para. 0131).
 	The modified Chapin does not teach the annular interface member contacts the core bar.  
	Davis (Figures 1-36) teaches the annular interface member (500) contacts the core bar (Fig. 14-15, Part No. CR) (Para. 0051-0053) (See Fig. 13-15).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Chapin with the annular interface member contacts the core bar as taught by Davis as a means of forming a sports grip in a mold using first and second elastomers that have different properties on a core bar (Davis: Para. 0051-0053).
3
  
	Regarding claim 19, the modified Chapin (Figures 1-46) teaches the annular interface member (2032) contacts the mold (Para. 0136) during injection of the elastomeric material having the first set of properties and the elastomeric material having the second set of properties.  


	Regarding claim 20, the modified Chapin (Figures 1-46) teaches injection of the first and second elastomeric materials having properties (Para. 0131).
 	The modified Chapin does not teach the annular interface member contacts the core bar and the mold.  
	Davis (Figures 1-36) teaches the annular interface member (500) contacts the core bar (Fig. 14-15, Part No. CR) and the mold (Fig. 14-15, Part No. TM, BM) (Para. 0051-0053) (See Fig. 13-15).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Chapin with the annular interface member contacts the core bar and the mold as taught by Davis as a means of forming a sports grip in a mold using first and second elastomers that have different properties on a core bar (Davis: Para. 0051-0053).


	Regarding claim 21, the modified Chapin (Figures 1-46) teaches the annular interface member is formed of a material.
 	The modified Chapin does not teach the annular interface member is formed of a partially or completely pre-cured elastomeric material.  
	Davis (Figures 1-36) teaches the annular interface member (500) is formed of a partially or completely pre-cured elastomeric material (Para. 0053).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Chapin with the annular interface member is formed of a partially or completely pre-cured elastomeric material as taught by Davis as a means of applying heat and pressure to a mold thereby producing cross-linking to create an grip interface member  (Davis: Para. 0052-0053).


	Regarding claim 22, Chapin (Figures 1-46) teaches a method of making a flexible tubular grip for a handle, the tubular grip having a length that extends axially between a lower end and an upper end of the tubular grip, the method comprising: disposing an interface member (Fig. 39, Part No. 2032) on a core bar (Fig. 38, Part No. 2020) (Para. 0135-0137); molding a first elastomeric material (Para. 0136) having a first set of properties over the core bar on a first axial side of the interface member; molding a second elastomeric material over the core bar on a second axial side of the interface member opposite from the first axis side (See Fig. 38) (Para. 0136-0137).  
 	Chapin does not teach the interface member is formed of a partially or completely pre-cured elastomeric material, molding a second elastomeric material having a second set of properties over the core bar.
	It is noted that applicant’s specification (Para. 0027) discloses: “referring to FIGURE 2, one embodiment of the flexible grip of the present disclosure is indicated generally at 10 and has a first, or lower, tubular section 12 with one set of properties abutting an annular interface member 14 on one axial face thereof with a second, or upper, tubular section 16 of elastomeric having different properties from the lower section 12 abutting the opposite axial face of member 14. The different properties may include durometer hardness, density, composition, and color. An end cap 18 is fused to the distal or upper end of the second section 1.”
 	It is noted that the prior art of Chapin (Para. 0131) discloses: “FIGS. 35A and 35B illustrate a first embodiment of a grip portion that is comprised of two materials of different densities, each of which comprises a different part of the grip portion. In other embodiments of the invention, the materials of different densities may occupy differently sized radial portions of the grip assembly.” It is noted that Chapin teaches forming a grip formed of two materials having different densities, but does not explicitly teach adding a second elastomeric material in a mold to form a gold grip.
	Davis (Figures 1-36) teaches the annular interface member (500) is formed of a partially or completely pre-cured elastomeric material (Para. 0053), molding a second elastomeric material (400) having a second set of properties over the core bar (Fig. 14-15, Part No. CR) (Para. 0051-0053) (See Fig. 13-15).
 	It is noted that Davis (Para. 0051) discloses: “the golf grip (10) is composed of at least two compression molded sections of differing color, namely a first section (300) and a second section (400) joined along a cross-color interface (500).”
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Chapin with the annular interface member is formed of a partially or completely pre-cured elastomeric material as taught by Davis as a means of applying heat and pressure to a mold thereby producing cross-linking to create an grip interface member  (Davis: Para. 0052-0053).


	Regarding claim 23, the modified Chapin (Figures 1-46) teaches disposing an interface member (Fig. 39, Part No. 2032) on a core bar (Fig. 38, Part No. 2020) (Para. 0135-0137).
 	The modified Chapin does not teach the interface member contacts the core bar during molding of the first and second elastomeric materials.  
	Davis (Figures 1-36) teaches the annular interface member (500) contacts the core bar (Fig. 14-15, Part No. CR) during molding of the first and second elastomeric materials (Para. 0051-0053) (See Fig. 13-15).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Chapin with the interface member contacts the core bar during molding of the first and second elastomeric materials as taught by Davis as a means of forming a sports grip in a mold using first and second elastomers that have different properties on a core bar (Davis: Para. 0051-0053).


	Regarding claim 24, the modified Chapin (Figures 1-46) teaches the core bar (Fig. 38, Part No. 2020) (Para. 0135-0137) is positioned in a molding during molding of the first and second elastomeric materials. 
 	The modified Chapin does not teach the interface member contacts the mold during molding of the first and second elastomeric materials.  
	Davis (Figures 1-36) teaches the interface member (500) contacts the mold (Fig. 14-15, Part No. TM, BM) during molding of the first and second elastomeric materials (Para. 0051-0053) (See Fig. 13-15).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Chapin with t the interface member contacts the mold during molding of the first and second elastomeric materials as taught by Davis as a means of forming a sports grip in a mold using first and second elastomers that have different properties on a core bar (Davis: Para. 0051-0053).


	Regarding claim 25, the modified Chapin (Figures 1-46) teaches the core bar (Fig. 38, Part No. 2020) (Para. 0135-0137) is positioned in a molding during molding of the first and second elastomeric materials.
 	The modified Chapin does not teach an outer surface of the interface member contacts the mold during molding of the first and second elastomeric materials and an 4inner surface of the interface member contacts the core bar during molding of the first and second elastomeric materials.  
	Davis (Figures 1-36) teaches an outer surface of the interface member (500) contacts the mold (Fig. 14-15, Part No. TM, BM) during molding of the first and second elastomeric materials (Para. 0051-0053) (See Fig. 13-15), and an 4inner surface of the interface member contacts the core bar (Fig. 14-15, Part No. CR) (Para. 0051-0053) (See Fig. 13-15) during molding of the first and second elastomeric materials.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Chapin with an outer surface of the interface member contacts the mold during molding of the first and second elastomeric materials as taught by Davis as a means of forming a sports grip in a mold using first and second elastomers that have different properties on a core bar (Davis: Para. 0051-0053).


	Regarding claim 30, the modified Chapin (Figures 1-46) teaches disposing an interface member (Fig. 39, Part No. 2032) on a core bar (Fig. 38, Part No. 2020) (Para. 0135-0137). 
 	The modified Chapin does not teach the interface member fully axially separates the first and second elastomeric materials from each other during molding.
	Davis (Figures 1-36) teaches the interface member (500) fully axially separates the first and second elastomeric materials from each other during molding (Para. 0051-0053) (See Fig. 13-15).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Chapin with the interface member fully axially separates the first and second elastomeric materials from each other during molding as taught by Davis as a means of forming a sports grip in a mold using first and second elastomers that are separated by an interface member (Davis: Para. 0051-0053).

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Chapin in view of Davis, further in view of Huang (20140066222).

	Regarding claim 9, the modified Chapin (Figures 1-46) teaches a method of making a flexible tubular grip for a handle, the method comprising: (a) disposing an annular interface member (Fig. 39, Part No. 2032) on a core bar (Fig. 38, Part No. 2020) (Para. 0135-0137). 
 	The modified Chapin does not teach disposing an annular interface member includes forming certain positive interlocking surfaces on the annular interface member on one of (i) an inner, and (ii) an outer periphery thereof.  
 	Huang (Figures 1-8) teaches disposing an annular interface member (Fig. 6, Part No. 32) includes forming certain positive interlocking surfaces (31) on the annular interface member on one of (i) an inner, and (ii) an outer periphery thereof (Para. 0026).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Chapin with disposing an annular interface member includes forming certain positive interlocking surfaces on the annular interface member as taught by Huang as a means of co-molding an annular interface member onto a body of a sports grip (Huang: Para. 0026).

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Chapin in view of Davis, further in view of Ajbani (20050260394).

	Regarding claim 10, the modified Chapin (Figures 1-46) teaches a method of making a flexible tubular grip for a handle, the method comprising: injecting elastomeric material (Para. 0136) having a first set of properties on a first side of the interface member and elastomeric material into the mold on a second side of the annular interface member opposite the first side forming the grip (See Fig. 38) (Para. 0136-0137).
 	The modified Chapin does not teach injecting includes injecting elastomeric material with one of the first and second set of properties having a Mooney viscosity less than 38.
 	It is noted that the prior art of Chapin teaches injecting an elastomeric material that inherently has a viscosity (though a specific value is not disclosed), and the difference between the claimed elastomeric materials and the elastomeric material of Chapin is the claim recitation of “elastomeric material with one of the first and second set of properties having a Mooney viscosity less than 38.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Chapin with one of the first and second set of properties having a Mooney viscosity less than 38 as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	Ajbani teaches an elastomeric material with one of the first and second set of properties having a Mooney viscosity less than 38 (Para. 0012-0013, Para. 0022).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Chapin with one of the first and second set of properties having a Mooney viscosity less than 38 as taught by Ajbani as a means of selecting a known material (an elastomer having a Mooney viscosity of less than 38) based on its suitability for its intended use (a golf club grip) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)) (Ajbani: Para. 0012-0013, Para. 0022), and also as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Allowable Subject Matter
Claims 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach the recitation in claim 26 of “the interface member includes a plurality of open sided axial grooves defined at an inner surface of the interface member that face toward the core bar,” the recitation in claim 27 of “the interface member includes an outer side defining an outer circumferential groove into which the first and second elastomeric materials flow during molding,” and the recitation in claim 29 of “the interface member includes an inner side defining an inner circumferential groove into which the first and second elastomeric materials flow during molding through axial passages defined axially through the interface member.”

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 7 of “injecting elastomeric material having a first set of properties on a first side of the interface member and elastomeric material having a second set of properties into the mold on a second side of the annular interface member opposite the first side and forming the grip,” it is noted that claim 7 is rejected under 35 USC 103 over Chapin (20150251064) in view of Davis (20170165542). Chapin teaches injecting elastomeric material (Para. 0136) having a first set of properties on a first side of the interface member and elastomeric material into the mold on a second side of the annular interface member opposite the first side forming the grip (See Fig. 38) (Para. 0136-0137). 	It is noted that applicant’s specification (Para. 0027) discloses: “referring to FIGURE 2, one embodiment of the flexible grip of the present disclosure is indicated generally at 10 and has a first, or lower, tubular section 12 with one set of properties abutting an annular interface member 14 on one axial face thereof with a second, or upper, tubular section 16 of elastomeric having different properties from the lower section 12 abutting the opposite axial face of member 14. The different properties may include durometer hardness, density, composition, and color. An end cap 18 is fused to the distal or upper end of the second section 1.” It is noted that the prior art of Chapin (Para. 0131) discloses: “FIGS. 35A and 35B illustrate a first embodiment of a grip portion that is comprised of two materials of different densities, each of which comprises a different part of the grip portion. In other embodiments of the invention, the materials of different densities may occupy differently sized radial portions of the grip assembly.” It is noted that Chapin teaches forming a grip formed of two materials having different densities, but does not explicitly teach adding a second elastomeric material in a mold to form a gold grip. Chapin does not teach elastomeric material having a second set of properties into the mold on a second side of the annular interface member opposite the first side and forming the grip. Davis (Figures 1-36) teaches elastomeric material (300) having a first set of properties (Para. 0051-0053) on one side of the interface member (500) and elastomeric material (400) having a second set of properties into the mold on a second side of the annular interface member (500) (Para. 0051-0053) opposite the first side and forming the grip (See Fig. 13-15). It is noted that Davis (Para. 0051) discloses: “the golf grip (10) is composed of at least two compression molded sections of differing color, namely a first section (300) and a second section (400) joined along a cross-color interface (500).”
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Chapin with elastomeric material having a second set of properties into the mold on a second side of the annular interface member opposite the first side and forming the grip as taught by Davis as a means of forming a sports grip in a mold using first and second elastomers forming first and second sections that have different properties (Davis: Para. 0051-0053).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711